TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00388-CR


Inette Wesley, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. C-1-CR-06-725323

HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Inette Wesley appeals a conviction for making a false report.  The reporter's record
has not been filed and is overdue.  The Court has been advised by the court reporter that no
arrangement for payment has been made.  See Tex. R. App. P. 35.3(b)(3).  Appellant was represented
by retained counsel at trial, but she represents herself on appeal.  Appellant did not file an affidavit
of indigence or request a free record on appeal.  However, in correspondence to this Court, appellant
states that she cannot afford to pay for the reporter's record.
In the interest of justice, the appeal is abated and the county court at law is instructed
to determine, following a hearing if necessary, whether appellant is presently indigent.  If the court
finds that appellant is indigent, it shall order the preparation of the reporter's record at no cost to
appellant.  Copies of all findings, conclusions, and orders, and a transcription of the reporter's notes
if a hearing is held, shall be tendered for filing in this Court no later than January 18, 2008.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Abated
Filed:   December 21, 2007
Do Not Publish